REVISED JANUARY 5, 2010

             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                            FILED
                                     No. 09-10545                      December 10, 2009
                                   Summary Calendar
                                                                     Charles R. Fulbruge III
                                                                             Clerk
ALFREDA JOHNSON,

                                                  Plaintiff - Appellant
v.

SCURRY COUNTY TEXAS,

                                                  Defendant - Appellee



                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:08-CV-526


Before REAVLEY, DAVIS, and GARZA, Circuit Judges.
PER CURIAM:*
         The judgment of the district court is affirmed for the reasons given by that
court.       The complaint of the plaintiff states only general conclusions and
contains no specific action of the County or plausible grounds for which it could
be liable.
         AFFIRMED.


         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.